Name: Commission Regulation (EEC) No 2934/93 of 25 October 1993 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 265/14 Official Journal of the European Communities 26. 10. 93 COMMISSION REGULATION (EEC) No 2934/93 of 25 October 1993 on the supply of various consignments of cereals as food aid whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third dead ­ line for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 47 890 tonnes of cereals ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 October 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6 . (4 OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p . 1 . O OJ No L 81 , 28 . 3 . 1991 , p . 108 . 26. 10 . 93 Official Journal of the European Communities No L 265/15 ANNEX LOT A 1 . Operation No (') : 830/93 2. Programme : 1993 3 . Recipient (2) : Mozambique 4. Representative of the recipient : Banco de Mozambique, Av. 25 de Setembro 1 679-Maputo/P O Box 423. Contact : Rashida Amade, tel . 423 968, tÃ ©lÃ ©copieur 42 718) 5 . Place or country of destination (*) : Mozambique 6. Product to be mobilized : milled rice (product code 1006 30 92 900, 1006 30 94 900 or 1006 30 96 900) 7. Characteristics and quality of the goods (3) (6) Q Q (12) : See OJ No C 114, 29 . 4. 1991 , p. 1 (under IIA1 (f)) 8 . Total quantity : 18 000 tonnes (41 040 tonnes of cereals) 9 . Number of lots : one (three parts : Al : 10 500 tonnes, A2 : 4 500 tonnes, E A : 3 000 tonnes) 10. Packaging and marking (8) (10) (") : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under II.A.2 (c) and ILA.3) Markings in Portuguese 11 . Method of mobilization of product : the Community market 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : lot A 1 : Maputo ; lot A 2 : Beira ; lot A 3 : Nacala 1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 29. 11 .  12. 12 . 1993 18 . Deadline for the supply : 9. 1 . 1994 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for the submission of tenders : 12 noon (Brussels time) on 9. 11 . 1993 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 23. 11 . 1993 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 13  26. 12. 1993 (c) deadline for the supply : 23. 1 . 1994 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 7. 12. 1993 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 27. 12 . 1993  9. 11 . 1994 (c) deadline for the supply : 6. 2. 1994 22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Mr T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Bruxelles ; telex 22037 / 25670 AGREC B ; fax (32-2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04 25. Refund payable on application by the successful tenderer (4) : Refund applicable on 30 . 10 . 1993, fixed by Commission Regulation (EEC) No 2677/93 (OJ No L 245, 1 . 10 . 1993, p. 33) No L 265/16 Official Journal of the European Communities 26. 10. 93 LOT B 1 . Operation No (') : 1101 /93 2. Programme : 1993 3 . Recipient (2) : Mozambique 4. Representative of the recipient : Banco de Mozambique, Av. 25 de Setembro 1679-Maputo/P O Box 423. Contact : Rashida Amade, tel . 42 39 68, fax 42 97 18 5. Place or country of destination (*) : Mozambique 6. Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (3) (6) (9) (") : See OJ No C 114, 29. 4 . 1991 , p. 1 (under II.B.l a) 8 . Total quantity : 5 000 tonnes (6 850 tonnes of cereals) 9 . Number of lots : one 10. Packaging and marking (8) (,0) (") : see OJ No C 114, 29. 4. 1991 , p. 1 (under II.B.2 (d) and II.B.3) Markings in Portuguese 1 1 . Method of mobilization of product : the Community market 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Beira 1 6. Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 29. 11  12. 12. 1993 18 . Deadline for the supply : 9 . 1 . 1994 19 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for the submission of tenders : 12 noon (Brussels time) on 9. 11 . 1993 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 23. 11 . 1993 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 13  26. 12. 1993 (c) deadline for the supply : 23 . 1 . 1994 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 7. 12. 1993 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 27. 12. 1993  9. 4. 1994 (c) deadline for the supply : 6 . 2. 1994 22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Mr T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Bruxelles ; telex 22037 / 25670 AGREC B ; fax (32-2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04 25. Refund payable on application by the successful tenderer (4) : Refund applicable on 30. 10 . 1993, fixed by Commission Regulation (EEC) No 2677/93 (OJ No L 245, 1 . 10 . 1993, p. 33) 26. 10 . 93 Official Journal of the European Communities No L 265/17 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the casium-134 and -137 and iodine-131 levels. (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The amount of the refund, shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities. The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ No L 108, 1 . 5 . 1993 , p. 106) shall not apply to this amount. (*) Commission delegation to be contacted by the successful tenderer : see OJ No C 114, 29. 4. 1991 , p. 33 . (6) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  health certificate . Q The successful tenderer will be immediately notified of details concerning companies nominated to receive the goods. A total of 14 companies have been nominated (seven at Maputo, four at Beira and three at Nacala). According to the breakdown of quantities also to be notified, 14 sets of documents will be required. The documents must be forwarded to the beneficiary representative, i.e. the Banco de Moza ­ mique which should be indicated as the consignee on the appropriate documents. The receiving compa ­ nies should be indicated as the 'Notify Address'. (8) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (9) The following documents must be sent to the beneficiary's representative immediately after loading to enable him to obtain an import licence :  original pro forma invoice indicating :  type of goods, quantity,  FOB price,  insurance costs,  freight costs,  packing list,  health certificate,  radiation certificate,  bill of loading ( 1 /3 original). (10) Notwithstanding OJ No C 114, point II.A.3 (c) of II B.3 (c) is replaced by the following : 'the words "European Community"'. (") The sacks may be ready equipped with disposable slings. (12) Broken rice : 30 % maximum. (13) The successful tenderer will be immediately notified of details concerning companies nominated to receive the goods. A total of four companies have been nominated. According to the breakdown of quan ­ tities also to be notified four sets of documents will be required. The documents must be forwarded to the beneficiary representative, i.e. the Banco de Mozamibique which should be indicated as the consignee on the appropriate documents . The receiving companies should be indicated as the 'Notify Address'.